Citation Nr: 9928476	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a temporary total evaluation beyond August 1, 
1998, based on a period of convalescence following surgery 
for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent surgery for his service-connected 
right knee disability in March 1998 and was granted a 
temporary total evaluation from March 18, 1998 to August 1, 
1998.

3.  Residuals of the right knee surgery necessitated 
additional convalescence between August 2, 1998 and October 
31, 1998 as reflected by evidence of immobilization by knee 
brace and prohibited weightbearing.


CONCLUSION OF LAW

The requirements for an extension of a temporary total 
evaluation beyond August 1, 1998, based on a period of 
convalescence following surgery for a service-connected right 
knee disability, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.30 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is plausible, 
capable of substantiation, or meritorious on its own.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed and that, accordingly, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

A temporary total evaluation will be assigned when it is 
established by a hospital discharge or outpatient report that 
entitlement is warranted under 38 C.F.R. § 4.30 
(a)(1),(2),(3) (1998).  The rating will be effective from the 
date of hospital admission or outpatient treatment and 
continue for one, two, or three months from the first day of 
the month following discharge or release.  Extensions beyond 
the initial three month period may be granted.  See 38 C.F.R. 
§ 4.30 (b)(1),(2) (1998).

In order to warrant a temporary total evaluation under 
38 C.F.R. § 4.30 (1998), treatment for a service-connected 
disability must result in (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weightbearing prohibited), or; (3) immobilization by 
cast, without surgery, of one or more major joints.

The record shows that the RO initially granted a temporary 
total evaluation in a May 1998 rating decision and assigned 
the 100 percent evaluation from March 18, 1998 to June 1, 
1998.  Thereafter, a subsequent rating decision in September 
1998 granted an extension of the temporary total evaluation 
to August 1, 1998.

VA hospital records establish that the veteran underwent 
surgery, described as a right high tibial osteotomy, of his 
service-connected right knee in March 1998.  The veteran 
tolerated the procedure well and was discharged three days 
following surgery in stable condition.  Upon discharge, the 
veteran was instructed to remain non-weightbearing at all 
times and to keep his right lower extremity in a locked knee 
brace.

At VA outpatient visits in April 1998, the range of motion of 
the veteran's knee was measured from 0 to 85 degrees and his 
surgical wound was described as healing well.  During a VA 
examination in June 1998, it was noted that the veteran 
continued to be convalescent from his March 1998 surgery.  In 
particular, he wore a full-length right hinged brace, 
continued to be non-weightbearing, and ambulated with 
crutches.  Examination of the right knee revealed generalized 
edema and tenderness.  Range of motion was measured from 
negative 20 degrees to 95 degrees.  There was no lateral 
instability noted; however, complete testing was deferred due 
to the pain of manipulation.

The veteran submitted a statement from his private physician 
in July 1998, which stated that he continued to convalesce 
from surgery.  In his VA Form 9, submitted in September 1998, 
the veteran stated that he had stopped using crutches one 
month prior but that his knee still gave out and that he 
could not stand or lift a lot.

VA clinical records from July 1998 reflect that the veteran 
continued to use crutches and to wear a knee brace.  
Examination findings included a well-healed incision, 
decreasing pain, mild tenderness, and range of motion from 0 
to 90 degrees.  An entry during the first week of October 
1998 indicates that the veteran walked with a cane and used a 
hinged knee brace.  At that time, the veteran complained of 
pain and instability.  He was assessed with degenerative 
joint disease, ligament laxity and possible patellofemoral 
syndrome.  An outpatient entry later in the month indicates 
that the veteran was no longer using a walking aid or a 
brace.  The veteran again complained of pain and instability.  
Objective findings included effusion, medial joint line 
tenderness, and some ligament laxity.  Outpatient records 
from January and February 1999 relate that the veteran was 
referred to the psychology pain management clinic due to 
chronic pain of the right knee.

Based upon the aforementioned medical evidence, the Board 
concludes that, resolving all reasonable doubt in favor of 
the veteran, an extension of a temporary total evaluation 
beyond August 1, 1998, is warranted.  The Board concurs with 
the veteran's representative's contention that the evidence 
of record is somewhat unclear as to when post-surgical 
weightbearing was permitted.  However, the Board observes 
that the VA orthopedic visit at the beginning of October 1998 
documented that the veteran continued to use a cane and a 
knee brace.  Visits thereafter noted that the veteran no 
longer used a walking aid or brace.  Therefore, the Board 
concludes that the veteran began to bear weight on his right 
knee during the month of October 1998.  As the evidence 
demonstrates that the veteran's March 1998 surgery resulted 
in post-operative residuals necessitating continued 
convalescence, the requirements for an extension of a total 
temporary evaluation for the period extending from August 2, 
1998 through October 31, 1998 have been met.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an extension of a temporary total evaluation for 
the period of August 2, 1998 through October 31, 1998 have 
been met.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

